Citation Nr: 0500520	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  99-04 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased evaluation for post-operative 
residuals of recurrent dislocations of the left shoulder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to April 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted an increased disability 
rating from 10 to 20 percent for post-operative residuals of 
recurrent dislocations of the left shoulder.

This case was before the Board previously in May 2000 when it 
was remanded for additional development.

In an August 2001 decision, the Board denied the veteran's 
claim that was on appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  On March 13, 2002, the 
Court, acting on a joint motion to remand the appeal, vacated 
the August 28, 2001 Board decision that had denied the 
veteran's claim and remanded the case to the Board.

In June 2002 the Board undertook additional development of 
the veteran's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  Additional evidence was obtained; 
however, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in July 2003, the Board remanded this case to the 
RO for initial consideration of the additional evidence.

It is noted that the veteran was awarded a temporary total 
rating for his left shoulder disability, pursuant to 
38 C.F.R. § 4.30, effective from March 31, 2000, to June 30, 
2000.  In order to simplify the discussion of the left 
shoulder disability in this case, this decision will refer to 
the state of the veteran's left shoulder disability without 
regard to the temporary convalescent rating.




FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected left shoulder disability 
is currently manifested by pain, weakness, and limitation of 
motion of the left arm to no less than 50 degrees from the 
side of his body.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the veteran's left shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5201, 5203, 5003, 5010 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that the veteran 
injured his left shoulder during a football game in August 
1964.  Thereafter, the veteran was treated during service for 
recurrent dislocation of his left shoulder.  After service, 
during a September 1966 VA hospitalization, the veteran 
underwent an arthrotomy of his left shoulder because of 
recurrent dislocations.

In an October 1998 statement, the veteran stated that he had 
constant severe pain throughout his entire left arm, upper 
back, and neck area.  He treated his pain with over-the-
counter medication without relief.  He had difficulty 
gripping objects with his left hand because of pain in his 
shoulder, which radiated into his fingertips.

At a December 1998 VA joints examination, the veteran 
reported injuring his left shoulder while playing football in 
service.  He sustained a dislocation of his left shoulder and 
that time and had had approximately four dislocations 
thereafter.  He had undergone surgical repair for the 
recurrent dislocations.  He reported no dislocations since 
the surgery.  He had had increasing pain in his left shoulder 
over the previous five-year period.  The pain had extended up 
into his neck.  The veteran complained of a constant deep 
ache in his left shoulder, which worsened with lifting, 
carrying, or overhead work.  The veteran had had several 
cortisone shots in his left shoulder but none since 
approximately 20 years previously.  The veteran had not 
recently received any treatment for his left shoulder.  He 
had pain in his left shoulder after approximately three hours 
of work.  On examination, there was no evidence of muscle 
atrophy of the shoulder girdle.  There was a well-healed 
incision over the deltopectoral interval of the left 
shoulder.  The veteran was able to abduct his left shoulder 
to 100 degrees, flex it to 110 degrees, extend it to 
50 degrees, rotate it externally to approximately 40 degrees, 
and rotate it internally to the inferior angle of the 
scapula.  Neurovascular examination was normal.  There was a 
negative sulcus sign and tenderness over the anterior glenoid 
with deep palpation.  The veteran had a positive apprehension 
sign and a positive relocation test.  The examiner noted that 
a surgical screw was not palpable through the subcutaneous 
skin of the muscle.  X-ray examination of the left shoulder 
showed a lucent screw in the anterior and inferior glenoid 
with the attached coracoid process.  There was some mild 
degenerative change about the humeral joint.  The examiner 
diagnosed status-post anterior shoulder stabilization with a 
lucent screw and increasing pain in the left shoulder with 
activity.  

In January 1999 the veteran complained that the December 1998 
examination report 


did not accurately reflect the results of that examination.  
The slightest upward movement of his left shoulder caused 
great pain.  The range of motion of his left shoulder had 
been overstated.

In his March 1999 substantive appeal, the veteran explained 
that he had had tremendous pain during the range of motion 
testing of his left arm at the December 1998 examination.

In January 1999 the veteran was treated as a VA outpatient 
for complaints of neck pain and residual pain at the site of 
a surgical screw in his left shoulder.  Diagnoses included 
degenerative disc disease of the cervical spine and left 
shoulder pain.

In April 1999 the veteran was treated as a VA outpatient for 
a painful left shoulder.  He did much lifting at work and 
that aggravated his symptoms.  There was exquisite tenderness 
on palpation of the anterior shoulder.  The veteran was able 
to abduct his shoulder to 90 degrees and flex it forward to 
110 degrees.  Internal rotation was limited by 50 percent.  
Diagnoses were tendonitis of the left shoulder and adhesive 
capsulitis of the left shoulder.

In December 1999 the veteran was treated as a VA outpatient 
for left shoulder pain that was not relieved by ibuprofen.  
The veteran had received a cortisone injection in May 1999.  
He complained that his shoulder felt as if it were going to 
dislocate.  There was decreased range of motion of the left 
shoulder in all directions and tenderness over the left 
shoulder joint.  X-ray examination of the left shoulder 
showed degenerative changes of the left shoulder.  In January 
1999 the veteran was diagnosed with degenerative arthritis of 
the left shoulder and a probable loose screw in his left 
shoulder.

In March 2000 the veteran underwent arthroscopy of his left 
shoulder and an open removal of a bone screw.  He had 
previously undergone a Bristol-type repair of his shoulder 
and had done well, but he had, over time, developed pain in 
his shoulder with limitation of motion.  He had marked 
tenderness.  There was limited motion 


mainly secondary to pain.  X-ray examination of the left 
shoulder had shown that the screw and bone plugs had become 
dislodged.  Twice in April 2000 the veteran was treated as a 
VA outpatient for pain in his left shoulder.  The surgical 
incision was healing well.  Degenerative joint disease of the 
left shoulder was diagnosed.  In May 2000 the veteran was 
treated as a VA outpatient for degenerative joint disease of 
the left shoulder with complaints of pain, aches, and 
limitation of motion. In July 2000 the veteran continued to 
complain of left shoulder pain.

At a December 2000 VA joints examination, the veteran 
complained of moderate to severe pain and weakness in his 
left shoulder.  The pain occurred both in the day and night 
and woke him up at night.  He denied having had any recurrent 
dislocation of his left shoulder since surgery in 
approximately 1967.  He reported that he had a strenuous job.  
His responsibilities included lifting pieces of plywood down 
from shelving, which resulted in pain and significant 
symptoms.  On examination, the veteran had 70 degrees of 
active and passive abduction of his left shoulder, 90 degrees 
of forward flexion, 65 degrees of external rotation, and 
45 degrees of internal rotation.  There was pain at the 
extremes of those motions.  There was moderate weakness with 
testing of the supraspinatus, infraspinatus, and 
subscapularis muscles.  There was no tenderness over the 
acromioclavicular joint.  There was mild to moderate 
apprehension with external rotation and abduction of the 
shoulder.  The veteran's relocation test was positive.  
Recent x-ray examinations of the veteran's left shoulder had 
shown moderate degenerative arthritis of the left shoulder.  
There was also mild narrowing of the acromioclavicular joint, 
which was indicative of mild degenerative arthritis there.  
The examiner diagnosed left shoulder pain with anterior 
apprehension on examination, radiographic and clinical 
findings consistent with a moderate degree of degenerative 
arthritis, and weakness globally throughout the shoulder.  
The examiner opined that the veteran had degenerative 
arthritis of his left shoulder, which was related to his 
original injury in service.  The examiner added that the 
veteran demonstrated apprehension that was consistent with 
mild anterior instability.  The examiner opined that during 
flare-ups the veteran could expect an additional limitation 
of his range of motion of 20 percent of his current range of 
range of motion.  The final diagnosis was moderate to severe 
degenerative arthritis of the left shoulder.

At a February 2003 VA joints examination, the examiner noted 
that the veteran was right-handed.  The veteran reported a 
history of recurrent dislocation of his left shoulder.  He 
had undergone anterior capsulorrhaphy in 1967, and since then 
his shoulder had not dislocated.  He complained of chronic 
ache within the shoulder.  Since the surgery he had had 
persistent loss of motion and pain.  He had undergone surgery 
again in March 2000 when a screw placed by the prior surgery 
was removed from the interarticular space.  He had a 
significant amount of pain with attempted use of his left 
shoulder.  He had difficulty sleeping because of pain if he 
rolled onto his left side.  He was limited in his abilities 
at work, especially in lifting items, by his left shoulder 
problems.  He took medication twice per day to treat his 
symptoms.  He had had numerous steroid injections into his 
left shoulder without full relief of his symptoms.  On 
examination of the left upper extremity, there was a 12-
centimeter deltopectoral surgical wound that was well healed.  
There was no warmth or redness about the shoulder.  There was 
moderate to severe pain to palpation in the anterior aspect 
of the shoulder.  The shoulder had a negative sulcus sign.  
The veteran had mild tendon palpation in the left 
acromioclavicular joint.  He had pain to palpation in the 
left biceps tendon.  He had full range of motion in the left 
elbow.  The range of motion of the left shoulder was: 80 
degrees of forward flexion, 60 degrees of abduction, 70 
degrees of external rotation, and 60 degrees of internal 
rotation.  The veteran had active firing of rotator cuff-
infraspinatus, supraspinatus, and subscapularis tendons.  He 
had weak supraspinatus tendon function with pain when 
attempting testing of the supraspinatus.  He had a positive 
apprehension sign but no instability.  The left hand was numb 
on neurovascular examination.  The veteran demonstrated 
severe pain with active and passive range of motion about the 
glenohumeral joint on the left shoulder.  X-ray examination 
of the veteran's left shoulder showed irregularity and 
narrowing of the glenohumeral joint, especially in the 
inferior aspects, and some arthritic changes of the 
acromioclavicular joint on the left side.   The examiner 
diagnosed post-traumatic arthritis of the left shoulder with 
a significant amount of loss of range of motion and pain with 
attempted active and passive range of motion in the shoulder.  
The veteran was unable to significantly activate/elevate the 
left shoulder beyond 50-60 degrees of flexion abduction.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's claim was received in January 1998.  
Thereafter, in a rating decision dated in January 1999, the 
veteran's claim was decided.  Only after that rating action 
was promulgated did the RO, on April 26, 2001, provide notice 
to the veteran regarding what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to submit any evidence in his possession that 
pertains to the claim.  Nevertheless, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran on April 26, 2001, was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated.  A Supplemental Statement of the Case 
(SSOC), adjudicating the veteran's claim, was provided to the 
veteran in July 2003.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is 


necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The letter from the RO, 
dated on April 26, 2001, complied with these requirements.

Additionally, the Board notes that the April 26, 2001 letter 
to the veteran properly notified him of his statutory rights.  
That is, even though the April 26, 2001 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  See 
38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  In an 
October 2002 statement, the veteran indicated that VA had 
provided all medical treatment for his left shoulder.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in December 1998, December 2000, and February 
2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with 


no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further, the RO's efforts have complied with the 
instructions contained in the May 2000 and July 2003 Remands 
from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2004).  There is no reasonable possibility that 
further assistance to the veteran would substantiate his 
claim.  See 38 C.F.R. § 3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may 


accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, such as the veteran's 
left shoulder disability, functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see also 
Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the 


anatomical damage, and the functional loss, with respect to 
all these elements.  38 C.F.R. § 4.40 (2004); see DeLuca v. 
Brown, 8 Vet. App. at 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).

The veteran's left shoulder disability is evaluated as 20 
percent disabling under Diagnostic Code 5203-5201.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that a dislocation 
injury to the left clavicle or scapula under Diagnostic Code 
5203 is the service-connected disorder, and limitation of 
motion of the left arm under Diagnostic Code 5201 is a 
residual condition.

Under Diagnostic Code 5201, a 20 percent disability rating is 
assigned for warranted when the range of motion of the minor 
arm is limited to shoulder level or when there is limitation 
of the motion of the minor arm to midway between the side and 
shoulder level.  A 30 percent disability rating is assigned 
when the range of motion of the minor arm is restricted to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2004).  The regulations define normal range of motion 
for the shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2004).  With forward elevation (flexion) and 


abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Under Diagnostic Code 5203, a 10 percent disability rating is 
assigned for impairment of the clavicle or scapula manifested 
by malunion.  A 10 percent rating is also warranted where 
there is nonunion without loose movement.  Where there is 
nonunion with loose movement, a 20 percent disability 
evaluation is warranted.  A 20 percent disability evaluation 
is also warranted for impairment manifested by dislocation of 
the clavicle or scapula.  38 C.F.R. 4.71a, Diagnostic Code 
5203 (2004).  Diagnostic Code 5203 also provides that 
impairment of the clavicle can be alternatively rated on 
impairment of function of the contiguous joint.  Id.

Other diagnostic codes related to the shoulder include 
Diagnostic Code 5200 which refers to the ankylosis of 
scapulohumeral articulation, and Diagnostic Code 5202 which 
refers to other impairment of the humerus.  Ankylosis of the 
left shoulder or impairment of the humerus have not been 
demonstrated in the medical evidence and are not for 
consideration under the facts in the veteran's case.  

The preponderance of the evidence shows that the veteran is 
appropriately rated under Diagnostic Code 5201.  The primary 
symptom of the veteran's left shoulder disability is 
limitation of motion of his left arm.  The veteran has shown 
no evidence of dislocation of his left shoulder since 
undergoing surgery in 1966.  The record does not document 
findings that approximate nonunion of the scapula and 
clavicle with loose movement or dislocation such to provide a 
basis for a disability evaluation under Diagnostic Code 5203.  
Further, even if the veteran had symptoms that met the 
criteria of Diagnostic Code 5203, the veteran already 
receives the highest disability rating, 20 percent, available 
under that diagnostic code.  Separate disability ratings 
under Diagnostic Codes 5203 and 5201 would be inappropriate.  
Although the criteria for Diagnostic Code 5203 do not include 
limitation of motion of the left arm, the diagnostic code 
does provide that rating limitation of function of 


the contiguous joint is an alternate method to rate a 
disability under that diagnostic code.  Because limitation of 
motion is provided as an alternate method of evaluating a 
disability rather than an additional consideration, a 
separate rating under Diagnostic Code 5201 would clearly 
violate 38 C.F.R. § 4.14, which prohibits "pyramiding," or 
compensating a veteran twice for the same symptomatology.  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

A similar analysis applies to the veteran's contention that 
he should receive a separate rating under the diagnostic 
codes applicable to manifestations of degenerative of 
traumatic arthritis of the shoulder; both have been diagnosed 
in the medical record.  Under Diagnostic Codes 5003 and 5010, 
degenerative and traumatic arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  In this 
veteran's case, degenerative arthritis and post-traumatic 
arthritis have been diagnosed by x-ray examination.  Under 
sections 5003 and 5010, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  As mentioned above, the 
veteran is already being compensated for limitation of the 
left shoulder joint motion, for which compensation is also 
afforded under Diagnostic Code 5201 for limitation of motion 
of the arm.  Hence, additional compensation for this 
manifestation would here be impermissible under 38 C.F.R. § 
4.14.  

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected left (minor) 
shoulder disability, is appropriately evaluated as 20 percent 
disabling under Diagnostic Code 5201.  In December 1998 the 
veteran was able to abduct his left shoulder to 100 degrees 
and flex it forward to 110 degrees.  In April 1999 the 
veteran was able to abduct his left shoulder to 90 degrees 
and flex it forward to 110 degrees.  In December 2000 the 
veteran was able to abduct his left shoulder to 70 degrees 
and flex it forward to 90 degrees.  Beyond those points, 
which were the extremes of the ranges of motion, the veteran 
had pain on motion.  The Board notes that the examiner at 
that time suggested that the veteran would have an additional 
20 percent limitation of motion with flare-ups.  Taking such 
flare-ups into consideration, the veteran would have been 
able to abduct his left shoulder to 56 degrees (20 percent of 
the 70 degrees adduction recorded) and flex it forward to 72 
degrees.  In February 2003 the veteran was able to abduct his 
left shoulder to 60 degrees and flex it forward to 80 
degrees.  At that time, the examiner was morespecific and 
added that with consideration of the veteran's severe pain, 
the veteran was limited to approximately 50 degrees of 
flexion and abduction.  The veteran's level of disability 
more nearly approximates the criteria for a 20 percent 
disability rating under Diagnostic Code 5201 than the 
criteria for a 30 percent disability rating.  See 38 C.F.R. 
§ 4.7 (2004).  For a 30 percent rating under Diagnostic Code 
5201, the veteran must show limitation of motion of the minor 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2004).  There is no evidence that the 
veteran has limitation of motion of left arm to less than 50 
degrees from his side.  Accordingly, the preponderance of the 
evidence is against a disability rating greater than 20 
percent under Diagnostic Code 5201.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), regarding functional impairment attributable 
to pain, particularly in light of the fact that the veteran's 
disability is manifested largely by limitation of motion due 
to pain.  Although the veteran has significant pain on 
motion, the Board finds that a 20 percent disability rating 
considers the veteran's functional loss, pain, and weakness 
resulting from his left shoulder disability.  The VA examiner 
who evaluated the veteran in December 2000 and the VA 
examiner who evaluated the veteran in February 2003 each 
provided ranges of motion with and without consideration of 
the veteran's pain and weakness.  Neither VA examiner found 
that the veteran had limitation of motion that would be great 
enough to meet criteria for a higher disability rating.  The 
examination reports depict the veteran's functional abilities 
with and without consideration of pain.

The Board notes that additional disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2004) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the veteran has a surgical scar on 
his left shoulder as a result of his surgeries in September 
1966 and March 2000.  On examination in February 2003, the 
scar was shown to be well healed.  The scar was not tender 
and did not limit the function of any part.  There was no 
evidence that the scar was poorly nourished or that there was 
repeated ulceration.  Accordingly, the preponderance of the 
evidence is against a separate disability rating for the scar 
on the veteran's left shoulder.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to shoulder disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent period 
of hospitalization for his service-connected left shoulder 
disability.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased evaluation for post-operative 
residuals of recurrent dislocations of the left shoulder, 
currently evaluated as 20 percent disabling, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


